Citation Nr: 0103105	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  95-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, with bipartite patella, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
disability evaluation in excess of 10 percent for service-
connected right knee disorder.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in September 1995.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

In February 1999, the Board remanded this case to the RO for 
additional evidentiary development.

Following compliance, the RO granted entitlement to a 20 
percent disability evaluation for service-connected right 
knee disorder in an August 1999 supplemental statement of the 
case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right knee disorder, as shown by recent VA 
examination and treatment records, is primarily manifested by 
a functional loss due to quadriceps atrophy and weakness with 
reports of pain.  He is able to flex his right knee from 0 to 
125, and there is no objective evidence of ligament 
instability or subluxation.  X-rays of the knee have 
consistently reflected negative findings, save a bipartite 
patella.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for chondromalacia of the right knee, with 
bipartite patella, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes 5003, 5020, 5256-63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  With regard to the 
veteran's increased rating claim, all pertinent evidence has 
been obtained and he has been afforded the appropriate 
examination; there is no further development necessary and no 
prejudice attaches to the veteran by the Board's 
consideration of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Review of the record reveals that entitlement to service 
connection and a 10 percent disability evaluation for 
service-connected right knee disorder were established in a 
January 1989 rating decision.  The veteran did not initiate 
an appeal, and the decision became final.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  In 
addition, one must also consider whether or not there is any 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000).  See also DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In conjunction with the present appeal,  the veteran 
presented testimony at a personal hearing held by the Hearing 
Officer at the local VARO in September 1995.  The veteran 
stated that he works as a health benefits advisor in a 
medical facility; this job requires him to do plenty of 
walking.  He indicated that he utilizes a knee brace 
continuously, and has used a cane for the prior 16-months.  
The veteran stated that his right knee often becomes puffy 
and warm, and that he has missed work at least once a month 
due to his right knee.  The veteran stated that he receives 
all of his medical treatment through the local VA medical 
facility, where he is seen every
six-months and has been prescribed medication.  He denied 
having had any arthroscopic surgery on his knee.

During the hearing course, the veteran submitted an undated 
medical statement signed by M. K. Platt, M.D., Acting 
Associate Chief of Staff, Ambulatory Care, at the local VA 
medical facility.  Dr. Platt indicated, in pertinent part, 
that the veteran manifests osteoarthritis of the right knee 
with chondromalacia of the patella and a bipartite patella.  
The doctor noted that the veteran originally suffered an 
injury while in service in December 1980.  He apparently 
fell, striking a rock directly.  He was diagnosed with a 
bipartite patella and chondromalacia of his right patella.  
Dr. Platt noted that the veteran has experienced persistent 
discomfort since the original trauma.  His mobility has been 
greatly limited by this disability, and he is forced to use a 
cane and knee brace as part of his day-to-day activity.  Dr. 
Platt further noted that the veteran is not expected to 
significantly improve, and will likely have progressive 
deterioration of his right knee joint.

VA medical records developed between 1993 and 1995 show 
treatment on occasion for service-connected right knee 
disorder.  The veteran was afforded VA orthopedic 
examinations in May 1994 and November 1995.  The 1994 
examination report reflects, in pertinent part, a diagnosis 
of bipartite right patella with symptomatic patella femoral 
crepitus and supra patellar effusion.  The 1995 examination 
report reflects a diagnosis of status post bipartite right 
patella, by history, with chondromalacia of the patella, by 
history.  On each occasion, x-rays of the knee were noted to 
be unremarkable except for bipartite right patella.

The veteran underwent additional examination in November 
1996.  The examiner found no instability, no patellofemoral 
crepitation, mild chronic synovitis, mild effusion, painful 
motion, tenderness around the patella, generalized 
tenderness, some warmth and inflammatory process.  The 
impressions included mild chronic synovitis and either a 
bipartite patella, residuals of a non-united patellar 
fracture or patella femoral pain syndrome.  It was felt that 
there was functional impairment of the joint due to pain 
manifested by heat, effusion, a "ballottable patella", and 
swelling in the suprapatellar bursa.  The examiner described 
the veteran as walking somewhat stiff-legged.  No findings 
were provided with regard to range of motion.  The examiner 
stated the veteran displayed an awkward gait and that he 
swings the leg around in an attempt not to bend it bringing 
it forward, thereby avoiding flexion and extension of the 
knee.  X-rays were negative for degenerative changes and 
joint effusion.

In February 1999, the Board remanded this case to the RO for 
additional evidentiary development, to include a more 
comprehensive orthopedic examination of the veteran.  The 
Remand order identified specific questions to be addressed by 
the orthopedic examination.

VA treatment records developed between 1996 and 1999 showed 
treatment on occasion for service-connected right knee 
disorder, with complaints of pain.

In view of the foregoing, the veteran was afforded a VA 
orthopedic examination in March 1999.  On physical 
examination of the right knee, it was noted that the veteran 
appeared to be healthy and in no acute distress.  Range of 
motion was from 0 to 125 degrees.  He had a stable knee to 
coronal and sagittal stress testing.  There was no effusion, 
and the veteran had good patellar mobility.  The veteran did 
have some pain in the inferior portion of the patellar 
tendon.  In addition, he had marked quadriceps atrophy on the 
right side that was associated with disuse atrophy.  He was 
not able to maintain straight leg raise for longer than about 
four-seconds without becoming shaky and unstable.  The 
diagnosis was patellofemoral syndrome with quadriceps 
atrophy.  It was noted that there was no functional 
limitation on present examination, however, the veteran does 
have some weakness and atrophy of the quadriceps that is 
likely secondary to disuse atrophy.  A quadriceps 
strengthening program was recommended.

In an April 1999 addendum, the examiner clarified specific 
questions raised in the Board's February 1999 Remand order.  
The lengthy addendum specifically addressed the following:

With respect to active and passive range 
of motion, subluxation and stability 
testing, the examiner noted that the 
veteran had range of motion from 0 to 125 
degrees.  He noted that this reflected 
both active and passive range of motion.  
He further noted that the veteran's knee 
was stable to coronal and sagittal stress 
testing.

As to whether there was any anatomical 
damage to the right knee, or functional 
loss, including the inability to perform 
normal working movements with normal 
excursions, strength, speed, coordination 
and endurance, the examiner noted that 
the veteran had depressive quadriceps 
atrophy which was likely due to disuse.  
The examiner could find no anatomic 
damage consistent with this, with the 
exception of pain that may be caused by 
patellofemoral syndrome, which would in 
turn lead to disuse and therefore disuse 
atrophy, which would then lead to 
weakness and additional pain.  The 
examiner noted that this is a difficult 
cycle that is often referred to as 
patellofemoral syndrome.  With respect to 
anatomic disability caused by the 
bipartite patella, the examiner noted 
that there were no reports of 
significance.  Nevertheless, the veteran 
does have impressive quadriceps atrophy 
and weakness secondary to pain and this 
would make the ability to perform normal 
working movements difficult secondary to 
loss of strength and, therefore, loss of 
coordination.  Particular activities that 
might be difficult included carrying 
heavy objects, walking up stairs or up 
inclines, climbing ladders, etc.

As to whether and why the veteran must 
use a knee brace and, if the veteran 
displays a normal gait, whether this is 
consistent with the objective findings, 
the examiner noted that the veteran has a 
stable knee to coronal and sagittal 
stress testing and therefore a knee brace 
is not necessary.  (Use of) a cane is 
more subjective and is used when a 
patient is concerned that his knee will 
buckle.  The veteran's knee is 
ligamentously stable and, therefore, a 
knee brace and cane do not serve an 
anatomic function.  Nevertheless, in view 
of his quadriceps atrophy, it is likely 
that the patient has episodes of what he 
perceives as giving way, which is really 
an instantaneous loss of strength of the 
quadriceps muscle, which gives a 
sensation of the knee buckling.  A knee 
brace is not likely to help with this as 
a knee brace is generally meant to 
substitute for a ligament that is 
damaged.  With regard to the cane, a cane 
may be more functional as the patient may 
find that if the knee does give out 
secondary to his quadriceps weakness, 
that a cane would be there to help with 
stability.  It should be noted that the 
veteran displays an antalgic gait, 
meaning that it is painful when he walks 
using the cane.  However, there is no 
anatomic basis for this type of gait, 
given his findings on physical 
examination.  He would be expected to 
brace himself during walking stairs, but 
with patellofemoral syndrome the patient 
would be expected to have a relatively 
normal straight up and down gait.

As to whether there was any functional 
loss due to pain and document all 
objective evidence of those symptoms, the 
examiner commented that functional loss 
due to pain is most manifest by the 
veteran's atrophy and this loss is also 
manifest in this veteran's lack of 
strength and affect the inability to 
maintain a straight leg raise for longer 
than about four minutes without becoming 
shaky and unstable.

With regard to the differences and 
similarities in symptomatology since 
findings shown in prior VA examinations, 
the examiner remarked that the veteran 
was also found to have a bipartite 
patella which is noted to be a normal 
variant and not known to be associated 
with disabling conditions of the kneecap.  
The examiner further remarked that the 
diagnosis of chondromalacia patellae was 
somewhat outdated as it refers to more of 
a pathologic diagnosis of the condition 
of the cartilage and given that we have 
not been in the operating room with him, 
we cannot comment specifically on this, 
therefore chondromalacia is an outdated 
term and should be thrown out.  The more 
correct term is patellofemoral syndrome 
which represents the more comprehensive 
condition of which this gentleman suffers 
from.  Nevertheless, the old term is 
widespread and was often used for 
conditions such as this, so the examiner 
concluded that the previous findings are 
consistent with the findings here.

In summary, the examiner stressed that 
the veteran's condition is treatable; 
however, it is a very difficult problem 
because it requires long-term motivation 
and dedication on the veteran's part to 
do regular daily physical therapy.  This 
veteran does have impressive findings of 
atrophy and weakness which is likely 
secondary to pain and the natural history 
of patellofemoral syndrome is one of 
exacerbations and remittances, often 
resurfacing when a patient does not keep 
up with their physical therapy.

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991).

Under the applicable criteria, it is noted that synovitis 
established by x-ray will be rated as degenerative arthritis.  
38 C.F.R. Part 4, Diagnostic Code 5020 (2000).  Diagnostic 
Code 5003 (degenerative arthritis), in turn, provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 notes that crepitation on flexion identifies 
diseased points of contact, and together with Diagnostic Code 
5003 deems painful motion from x-ray documented arthritis to 
be limited motion, even without actually limited motion and 
even though motion is possible beyond where pain sets in, and 
warrants a minimum 10 percent rating for each joint affected.  
Hicks, 8 Vet. App. at 420-21 (1995) (citations omitted).

Under 38 C.F.R. §§ 4.40 and 4.45 (2000), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 
adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45, e.g., pain, functional loss, fatigability, and 
weakness.  For the purposes of rating disability from 
arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45(f) (2000).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2000), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath, Hicks and DeLuca, supra.  In other words, when 
rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

The VA Schedule for Rating Disabilities (hereinafter "the 
Rating Schedule") provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2000).

Slight impairment of either knee, with recurrent subluxation 
or lateral instability, warrants a 10 percent disability.  A 
20 percent disability evaluation requires moderate 
impairment.  A 30 percent disability evaluation requires 
severe impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 
(2000).

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258 (2000).

Limitation of motion of either knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2000).

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, it is incumbent upon the Board to arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).  Terminology such as 
"slight," "moderate" and "severe" used by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

By supplemental statement of the case issued in August 1999, 
the RO granted entitlement to a 20 percent disability 
evaluation under Diagnostic Code 5257.  It was noted that the 
veteran does not have significant limitation of motion or 
instability required for a 20 percent evaluation; however, 
considering the quadriceps atrophy with residual weakness and 
reports of pain, a 20 percent evaluation was warranted.

Based on a contemporaneous review of the record, the Board 
finds that no more than a 20 percent disability evaluation is 
demonstrated.

As a preliminary matter, the Board observes that although the 
medical evidence of record indicates a diagnosis of 
synovitis, this finding has not been supported by 
x-ray evidence.  Indeed, x-rays of the veteran's right knee 
have been consistently normal, except for bipartite patella.  
Furthermore, recent testing has not revealed ligamental 
laxity or subluxation.  Therefore, contrary to the veteran's 
accredited representative's assertions, separate evaluations 
for arthritis and instability of the knee, as outlined in the 
aforementioned General Counsel's opinions, cannot be 
accorded.

The Board further observes that the veteran's right knee 
impairment does not meet even the minimum criteria set forth 
for noncompensable disability evaluations under Diagnostic 
Codes 5260 (limitation of flexion of the lower extremity to 
60 degrees) or 5261 (limitation of extension of the lower 
extremity to 5 degrees).  Indeed, the March 1999 VA 
orthopedic examiner indicated that active and passive range 
of motion was from 0 to 125 degrees.  Likewise, a higher 
evaluation under Diagnostic Code 5257 was not warranted 
insofar as evaluation of the ligaments was essentially 
negative.  The March 1999 examination report indicated that 
there was no ligament instability on coronal and sagittal 
stress testing.  There was also no effusion and the veteran 
had good patellar mobility.

Nonetheless, the medical evidence of record shows that pain 
appears to be the significant and consistent factor in the 
overall disability picture.  The March 1999 orthopedic 
examiner noted that the veteran manifests impressive 
quadriceps atrophy and weakness secondary to pain.  This 
makes his ability to perform normal working movements 
difficult secondary to loss of strength and, therefore, loss 
of coordination.  Although the veteran's use of a knee brace 
and a cane serve no anatomic function, his quadriceps atrophy 
episodically leads him to perceive that his knee is giving 
away.

With this in mind, it is noted that the 20 percent evaluation 
currently assigned for his right knee disorder appear 
correct, as it accounts for occasional flare-ups which might 
cause some limitation of function.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups justify the assignment of 
the current rating.  However, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Here, the veteran has 
noncompensable limitation of motion of the right knee and 
there is no objective evidence of ligamentous laxity or 
instability.  There is weakness and atrophy exhibited, but no 
showing of deformity, incoordination, swelling or other 
indicia of dysfunction.  Therefore, the Board finds that the 
20 percent rating assigned for his right knee disorder 
adequately compensates him for the level of his subjective 
complaints of pain.

While the veteran maintains that his service-connected right 
knee disorder is far more disabling, he is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
the medical evidence of record cited above specifically 
outweighs his views as to the etiology of his pain complaints 
and/or the extent of functional impairment in his right knee.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  
In the instant case, the March 1999 examiner commented that 
there are particular working movements and activities that 
might be difficult for the veteran to perform, to include 
carrying heavy objects, walking up stairs or up inclines, 
climbing ladders, etc.  However, "the governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  In 
this regard, the Board finds that the schedular evaluations 
in this case are not inadequate.  The veteran has not 
required frequent medical treatment and continues to be 
employed, with no showing of a marked employment handicap.  
As fully detailed above, the medical evidence reflects that 
the veteran's right knee disorder is compensably disabling; 
however, as the schedular criteria provide a basis to award 
increased compensation in this case, it does not appear that 
the veteran has an "exceptional or unusual" disability.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
C.F.R. § 3.102 (2000); Gilbert v. Derwinski 1 Vet. App. 49 
(1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.


ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right knee, with bipartite patella, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

